DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 40 are presented for examination.  The preliminary amendment filed 9-8-2020 cancelled claims 1 to 20 and added new claims 21 to 40.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 6-26-2020 and 6-24-2021 have been considered by the examiner (see attached PTO-1449).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  21 to 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al. (USP 6172530 B1).
Claim 21:  
Bull substantially teaches the claimed invention.  Bull teaches a decoder for generating N output signals, the decoder comprising a NOR gate structure (first plurality of logic gates”) that includes four N-type transistors connected in parallel and a P type transistor (see col. 5, lines 36 to 40).  Bull teaches that the NOR gate structure receives N encoded signals (‘first plurality of input signals”) and its complement on paths 30 and 40 (see col. 4, lines 60 to 65).  Bull teaches 
Bull teaches that the NOR gate structure outputs a (0 and 1) for the first plurality of input signals and output (N-1 and N-2) for the complement signals (“second output”) (see fig 1 and col. 4, line 60 et seq.).  Bull further teaches that the intermediate signals outputed from the NOR gate structure are precharged signals of (0 or 1) and corresponds to the received input signals on line 30 (see col. 5, lines 1 to 20).  Bull teaches that the decoder with the NOR gate operates in a precharge phase and an evaluation phase outputting intermediate signals to a self-timed logic (110) that output signals (N and M) based on the phases (see col. 6, lines 40 to 65).  
Bull teaches that for a clock signal in the precharge phase, the p-type transistor is in a pull-up mode and for the evaluation phase, another clock signal causes the p-type transistor to shut-off (see col. 5, lines 50 to 66).  Bull further teaches that each phase outputs a logic 1 or a logic 0 (see col. 6, lines 40 et seq.).  That is, Bull teaches that the encoded N input signals on line 30 outputs a logic 0 or a logic 1 and the complement input signals outputs a log 1 or a logic 0 as (N1 or N2) (see col. 6, lines 65 et seq.).
Bull fails to specifically teach that the NOR gate structure receives after the first plurality of input signals a second plurality of input signals at the first plurality of logic gates and generating a subsequent second output.  However, this teaching is obvious to the teachings of Bull because Bull teaches that the decoder operates in different phases with different clock signals to process both an encoded input signal and the complement encoded input signal for providing an improved decoder.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Bull would have 
As per claim 22, Bull teaches that the input signals are encoded N and its complement (see fig 2, and col. 4, lines 60 to 65).  
As per claim 23, Bull teaches that the NOR gate includes parallel sets of four N-type transistors that receives the input signals and their complement signals (30 and 40) (see fig. 3, and col. 5, lines 45 et seq.).  
As per claim 27, Bull teaches that NOR gate and the self-timed logic in parallel comprises a two input gate (see fig. 4 and col. 6, lines 20 et seq.).  

Claims 28 to 31 and 34 to 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanna et al. (USP 6081136).
Claim 28:
Khanna substantially teaches the claimed invention.  Khanna teaches a dynamic NOR Gate for NAND decoding comprising, a processing system (700) that includes a cache controller (720) (“processor”) connected to a level-one instruction cache (710) (“memory”) and includes a NOR gate pair of a decoder (see fig. 7 and col. 6, lines 46 to 55).  The NOR gate pair includes NMOS transistors (606 and 608) connected to NMOS transistor (635) and PMOS transistor 
Khanna further teaches that a first output R1 is generated from the plurality of gates during a precharge phase and for a first clock signal (see col. 5, lines 5 to 19).    Khanna discloses another clock signal for an evaluation phase wherein NMOS (616 and 618) connected to precharge transistor (603) receives the complement signals (A’ and B’) and outputting through node (620) an output R2 (see col. 5, lines 20 et seq.).  Khanna teaches that the NOR gate pair outputs either a logic 1 or a logic 0 for the signal pairs received (see par. 5, lines 40 to 65)).  
Khanna fails to specifically teach that the NOR gate pair receives after the first plurality of input signals a second plurality of input signals at the first plurality of logic gates and generating a subsequent second output.  However, this teaching is obvious to the teachings of Khanna because Khanna teaches a decoder that is applied in various integrated circuits includes  NOR gates that may receive different input pairs for an at speed approach (A, B, C’) or (A, B’, C) or (A’, B, C) (see col. 5, lines 58 to 66).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Khanna would have comprise receiving a second plurality of input signals after the first plurality of input signals and subsequently generating a second output wherein the first subsequent output or the second subsequent output being a value of o because Khanna teaches that a decoder applied to various integrated circuits and for a speed approach apply different input signals and outputs different outputs based on an evaluation phase and a precharge phase.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ 
As per claim 29, Khanna teaches the input signals are (A and B) and their complements (A’ and B’) (see fig. 6, and col. 4, lines 47 et seq.).  
As per claim 30 and 31, Khanna teaches that the decoder has N inputs and receives  the same signals and the decoder comprises parallel NOR gates with the same number of NMOS, PMOS and logic gates (see fig. 6, and col. 4, lines 37 et seq.).  
As per claim 34, Khanna teaches that a dynamic NOR gates for NAND decode operating in a pair may change the NAND gates for AND gates (612 and 614) (see col. 6, lines 30 to 35).  
 
Claim 35:
Khanna substantially teaches the claimed invention.  Khanna teaches a dynamic NOR Gate for NAND decoding comprising, a processing system (700) that includes a precode logic (712) “first register”) and a branch logic (“second register”) and a data instruction decoder (730) connected between the branch logic and the precode logic (see fig, 7, col. 7, lines 10 to 20).  Khanna teaches that the decoder includes a NOR gate pair for receiving input signals in a precharge phase and an evaluation phase (see fig. 7 and col. 6, lines 46 to 55).  The NOR gate pair includes NMOS transistors (606 and 608) connected to NMOS transistor (635) and PMOS transistor (602) and receiving input signals (A and B) (“first plurality of input signals”) (see fig. 6, col. 4, lines 36 to 55).  
Khanna further teaches that a first output R1is generated from the plurality of gates during a precharge phase and for a first clock signal (see col. 5, lines 5 to 19).    Khanna discloses another clock signal for an evaluation phase wherein NMOS (616 and 618) connected 
Khanna fails to specifically teach that the NOR gate pair receives after the first plurality of input signals a second plurality of input signals at the first plurality of logic gates and generating a subsequent second output.  However, this teaching is obvious to the teachings of Khanna because Khanna teaches a decoder that is applied in various integrated circuits includes  NOR gates that may receive different input pairs for an at speed approach (A, B, C’) or (A, B’, C) or (A’, B, C) (see col. 5, lines 58 to 66).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Khanna would have comprise receiving a second plurality of input signals after the first plurality of input signals and subsequently generating a second output wherein the first subsequent output or the second subsequent output being a value of o because Khanna teaches that a decoder applied to various integrated circuits and for a speed approach apply different input signals and outputs different outputs based on an evaluation phase and a precharge phase.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a decoder capable of operating in the precharge phase and the evaluation phase and being applied to various integrated circuits as taught by Khanna  (see col. 9, lines 55 to 64).
As per claim 36, Khanna teaches the input signals are (A and B) and their complements (A’ and B’) (see fig. 6, and col. 4, lines 47 et seq.).  
37 and 38, Khanna teaches that the decoder has N inputs and receives  the same signals and the decoder comprises parallel NOR gates with the same number of NMOS, PMOS and logic gates (see fig. 6, and col. 4, lines 37 et seq.).  

Allowable Subject Matter
Claims 25 to 26, 32 to 33 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chirania et al. 	(USP 7116131) discloses a programmable logic device with dynamic circuitry operating in precharge and evaluation phases.
Milshtein et al. (USP 6531897) discloses a global clock self-timed circuit with a domino node in precharge mode.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816.  The examiner can normally be reached on Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/Primary Examiner, Art Unit 2112